The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 2-25 have been examined.Claims 2-25 have been rejected.

Response to Arguments
The arguments submitted January 4, 2021 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


s 2, 3, 5-11, 13-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla (US Patent Application Publication 2015/0135012) in view of in view of Assem (US Patent Application Publication 2015/0156324).

As per claim 2, Bhalla ('012) discloses an edge computing node comprising: 
	at least one processor; and
	memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
	apply an adaptation to the application executing on the edge computing node (paragraph 36, the node provisioner may remotely manage a failing network node by modifying or applying new configuration to parameters of the failing nodes including remotely assigning specific QoS and latency parameters, reset a password, or reconfigure an IP address) via a monitoring entry point of an application executing on the edge computing node (paragraph 36, the node provisioner includes APIs for managing network nodes and remotely configuring the software thereon) to meet a service level agreement (paragraph 23, the failure prediction leads to a service deployment to accommodate QoS requirements);
	initiate a remedial action via the adapted application executing on the edge computing node in response to identification of a variation from the service level agreement based on  evaluation of telemetry data evaluated with the quality of service model (Figure 7, nodes that are determined to be failed or near failure receive prioritized maintenance, and paragraph 36, the node provisioner may remotely manage a failing network node by modifying or applying new configuration to parameters of the failing 
	invoke an automatic verification operation to analyze the quality of service model (paragraphs 21 and 22, the predictive model is analyzed) and revise the quality of service model (paragraph 21, the predictive model is updated with more current values) and the adaptation in response to identifying that updated telemetry data indicates non-conformance to the service level agreement (paragraph 36, the reconfiguration of the node is due to address failures and QoS issues).

Bhalla ('012) does not expressly disclose the processor performing operations to:
	deploy a plurality of quality of service models to an application executing on the edge computing node; and
	wherein the adaptation corresponds to a quality of service model selected from the plurality of quality of service models deployed within the application.

Assem ('324) teaches a conference call system in which a modification of an operating parameter is sent to parties of a conference call to improve the mean opinion score for each party (Figure 2 steps 255, 240 and 230).  The correction involves adjusting a QoE of the conference call (paragraphs 3, 7 and 31) by possibly switching to a different codec (paragraph 44) or other operating parameters (paragraph 45).

Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the network monitoring disclosed by Bhalla 

As per claim 3, Bhalla ('012) in view of Assem ('324) discloses the system of claim 2, wherein the quality of service model includes telemetry metrics for data access for data from a database server function delivered by the edge computing node (Bhalla (’012) paragraph 15, performance metrics may include telemetry data; this data is from a server, as in paragraph 19).

As per claim 5, Bhalla ('012) in view of Assem ('324) discloses the system of claim 2, wherein the adaptation makes a performance adjustment to the application to meet the service level agreement (Bhalla (’012) paragraph 23, the fail condition prediction plan can be used to deploy services to minimize disruption an accommodate QoS for the deployed services).

As per claim 6, Bhalla ('012) in view of Assem ('324) discloses the system of claim 2, wherein the service level agreement includes telemetry metrics for delivery of a function of the application by the edge computing node (Bhalla (’012) paragraph 13, provisioning of nodes may include configuring a node to provide needed bandwidth for services of the network nodes).


	access the telemetry data (Bhalla (’012) paragraph 15, performance metrics may include telemetry data); and
	select the quality of service model from the plurality of quality of service models (Bhalla (’012) paragraph 16, multiple models are trained) generated from a corresponding plurality of classification algorithms (Bhalla (’012) paragraph 45, a plurality of various predictive models may be used based on different predictive algorithms) based on a fit between telemetry data and the quality of service model (Assem ('324) Figure 1, the remotely located QoE calculator and correction function retrieve data about the conference call and determine that MOS quality is too low, as in Figure 2; where the MOS reflects the quality of experience (paragraph 7)).

As per claim 8, Bhalla ('012) in view of Assem ('324) discloses the system of claim 7, wherein the plurality of classification algorithms comprises a naive Bayes classifier, a deep learning technique, a decision tree learning technique, a stochastic gradient boosting technique, or a regression analysis (paragraph 48, a model based on logistic regression may be implemented).

As per claim 9, Bhalla (’012) in view of Assem ('324) discloses the system of claim 2, wherein the instructions to invoke the automatic verification operation comprise instructions to:


Bhalla (’012) in view of Assem ('324) does not expressly disclose the system comprising instructions to declare the quality of service model invalid when the observed value deviates from the predicted value by more than a threshold amount

Bhalla ('012) teaches that a predictive model may experience a decay of accuracy and it is continually trained and validated using current data to determine the decay (paragraph 22). Bhalla ('012) also teaches that the models are validated (paragraph 16).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the network monitoring system disclosed by Bhalla ('012) such that models may be found to be invalid based on a determination of prediction inaccuracy. This modification would have been obvious because a validation of models (as in Bhalla ('012)) implies that models may be found to be invalid. Use of a threshold when validating a model would have been obvious because, as would be clear to one of ordinary skill in the art, a threshold allows the system to discern between acceptable and unacceptable levels of accuracy.

As per claims 10 and 11, these claims recite limitations found in claims 2 and 3, respectively, and are respectively rejected on the same grounds as claims 2 and 3.

As per claims 13-16, these claims recite limitations found in claims 5-8, respectively, and are respectively rejected on the same grounds as claims 5-8.

As per claims 17 and 25, these claims recite limitations found in claim 9 and are rejected on the same grounds as claim 9.

As per claims 18 and 19, these claims recite limitations found in claims 2 and 3, respectively, and are respectively rejected on the same grounds as claims 2 and 3.

As per claims 21-24, these claims recite limitations found in claims 5-8, respectively, and are respectively rejected on the same grounds as claims 5-8.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla ('012) in view of Assem ('324) and Hundscheidt (PG-PUB 2007/0237078).

As per claim 4, Bhalla ('012) in view of Assem ('324) discloses the system of claim 2, wherein the telemetry data comprises network node parameters (Bhalla ('012) paragraph 39).

Bhalla ('012) does not expressly disclose the system wherein the telemetry data comprises processor power consumption, database queries over time, network latency, or network throughput.

Hundscheidt ('078) teaches a network controlling system in which monitored QoS metrics include bandwidth, delay, jitter and reliability (paragraph 3).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the network monitoring system disclosed by Bhalla ('012) in view of Assem ('324) such that the monitored telemetry data includes network delay, as taught by Hundscheidt ('078). This modification would have been obvious because voice communications are sensitive to network delay (Hundscheidt ('078) paragraph 2) and delay may affect the QoS provided to a client (Hundscheidt ('078) paragraph 10).

As per claims 12 and 20, these claims recite limitations found in claim 4 and are rejected on the same grounds as claim 4.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.






JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114